Citation Nr: 0306670	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  97-01 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating for bilateral 
varicose veins, evaluated as 10 percent disabling prior 
to January 12, 1998.  

2.	Entitlement to an increased rating for varicose veins of 
the right leg             evaluated as 10 percent 
disabling effective January 12, 1998.

3.	Entitlement to an increased rating for varicose veins of 
the left leg evaluated as 10 percent disabling effective 
January 12, 1998.

4.	Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

5.	Entitlement to an increased rating for vasomotor and 
allergic rhinitis, currently evaluated as 10 percent 
disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In the October 1996 decision the RO granted service 
connection for bilateral varicose veins, rated as 10 percent 
disabling, and vasomotor and allergic rhinitis and 
hypertension, each rated as non-compensable.  In a November 
1997 rating action the RO increased the hypertension to 10 
percent disabling.  The case was remanded by the Board in 
October 1998 and February 2000.  In April 2000 the RO 
increased the 0 percent rating in effect for vasomotor and 
allergic rhinitis to 10 percent and assigned separate 10 
percent rating veteran's varicose veins of the lower 
extremities, effective from January 12, 1998. 


FINDINGS OF FACT

1.  Vasomotor and allergic rhinitis is primarily manifested 
by nasal congestion, post-nasal drip and sneezing, without 
demonstration of polyps.  

2.  The hypertension which is controlled by medication is 
manifested by diastolic readings of 100 or less and systolic 
readings of 150 or less.  

3.  Bilateral varicose veins are manifested by occasional 
cramping, occasional swelling, and spider veins of the feet, 
without involvement above the knee, or persistent edema.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
vasomotor or allergic rhinitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 6522 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 7101 (2002).  

3.  The criteria for a rating in excess of 10 percent for 
bilateral varicose veins, prior to January 12, 1998, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. part 4, 
Diagnostic Code 7120 (effective prior to January 12, 1998).

4.  The criteria for a rating in excess of 10 percent for 
varicose veins involving the right lower extremity, effective 
from January 12, 1998, have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R Part 4, Diagnostic Code 7120 (1997), 
(2002).  

5.  The criteria for a rating in excess of 10 percent for 
varicose veins involving the left lower extremity, effective 
from January 12, 1998, have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R Part 4, Diagnostic Code 7120 (1997), 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of the VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case for the issues and 
several Supplemental Statements of the Case, the most recent 
of which included references to new regulations governing the 
evaluation of hypertension and explained what evidence the VA 
would obtain.  Quartuccio v. Principi 16 Vet. App. 183 
(2002).  In addition, the RO furnished the veteran with a 
letter in October 2002 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded VA examinations during the 
course of this claim.  The veteran had the opportunity for a 
hearing before a member of the Board, in May 1999, but 
cancelled the hearing.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran as set forth in the VCAA.  

Factual Background

The service medical records show that the veteran was treated 
for bilateral varicose veins, including surgery, and 
rhinitis.  While on active duty hypertension was diagnosed 
and medication was prescribed.  

In the October 1996 the RO granted service connection for 
bilateral varicose veins, rated as 10 percent disabling, and 
vasomotor and allergic rhinitis and hypertension, each rated 
as non-compensable.  

An examination was conducted by VA in September 1997.  At 
that time, it was noted that the veteran had a history of 
high blood pressure for which he took medication once per 
day.  He had a long history of chronic nasal coryza, nasal 
congestion, post-nasal drip and sneezing.  He coughed, 
usually in the morning, and brought up mucus, but no blood.  
He stated that this occurred all year long, but was 
aggravated in the spring, when the flowers were in bloom.  

The veteran further denied shortness of breath, orthopnea, 
paroxysmal nocturnal dyspnea, wheezing or asthma.  He took 
medication each day for rhinitis.  He also reported a history 
of varicose veins on which stripping procedures were 
performed in 1980, on the left leg, and 1990 on the right.  
Since the stripping, he had had no specific symptoms except 
for an occasional leg cramp in the back of the legs when he 
walked.  This was not considered to be intermittent 
claudication.  He denied numbness and tingling in the lower 
extremities.  

On examination, the veteran's blood pressure was reported to 
be 150/100, in the right arm while sitting; 150/100, in the 
left arm while sitting; and 150/100, in the right arm while 
supine.  Examination of the nose was within normal limits.  
There were no areas of tenderness over the sinuses.  
Examination of the extremities revealed no clubbing, cyanosis 
or pedal edema.  The peripheral pulses were equal in all 
extremities.  There were multiple scars over the medial 
aspect of both lower extremities from previous varicose vein 
stripping.  The diagnoses were hypertension; chronic allergic 
rhinitis; and previous varicose vein stripping of the lower 
extremities, no objective findings at this time.  

In November 1997 the RO increased the 0 percent rating in 
effect for hypertension to 10 percent.

An examination for the purpose of evaluating the veteran's 
nasal disease was conducted by VA in March 2000.  The veteran 
reported symptoms of itchy eyes, with epiphora, frequent 
sneezing and clear rhinorrhea.  He reported occasional 
episodes of acute sinusitis, with purulent rhinorrhea and 
facial pain.  He stated that he had some interference with 
nasal breathing.  At times, he had a little obstruction and 
at other times he could barely breath through either nostril.  
He denied dyspnea at rest or on exertion, but complained of 
some hypernasal speech.  His allergic symptoms occurred year 
round, but were most severe during the spring.  He had 
undergone allergic testing and had desensitization shorts, 
but he did not notice dramatic improvement.  He had been 
treated with a variety of steroid sprays and oral 
antihistamines, including Allegra.  These had somewhat helped 
his symptoms.  Examination of the nose showed the septum to 
be fairly straight, with small spurs noted inferiorly.  The 
nasal mucosa was red and somewhat inflamed.  Clear mucus was 
appreciated in both the left and right sides.  There was no 
purulence, crusting, ozena or polyps noted in either nasal 
cavity.  The inferior turbinates were moderately enlarged 
bilaterally, resulting in a less than 50 percent obstruction 
in both the left and the right side.  The diagnosis was that 
the veteran described symptoms of fairly severe allergic 
rhinitis, with occasional bouts of acute sinusitis.  

In April 2000 the RO assigned separate 10 percent ratings for 
the varicose veins of each leg effective from January 12, 
1998 and increased the non-compensable rating in effect for 
vasomotor and allergic rhinitis to 10 percent.  

An examination was conducted by VA in June 2000.  The veteran 
gave a history of high blood pressure dating back to the 
1980's.  He took mediation for control of his blood pressure.  
He also had a history of varicose veins, with vein stripping 
of the left leg in 1979 and of the right leg in 1987.  He 
stated that he occasionally noticed that his legs would 
swell, but denied pain in the lower extremities.  

On examination, his blood pressure readings were 130/90 in 
the right arm sitting, 130/90 in the left arm sitting and 
130/90 in the right arm supine.  There were multiple 2-cm 
scars along the medial aspect of both legs from the previous 
varicose vein stripping.  There were spider veins noted of 
both feet.  A chest x-ray was negative and an EKG was within 
normal limits.  The pertinent diagnoses were hypertension, 
controlled, and spider veins of both lower extremities.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions of and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).

Statements by the veteran describing the symptoms of a 
disability are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

a) Vasomotor and allergic rhinitis

The RO has assigned a 10 percent rating for vasomotor or 
allergic rhinitis in accordance with the criteria set forth 
in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 6522.  

Under Diagnostic Code 6522 10 percent rating is warranted 
when no polyps are present, but there is greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent evaluation is 
warranted when polyps are present.

The evidence of record includes two evaluations of the 
veteran's rhinitis, including a special examination conducted 
in March 2000.  The March 2000 examination showed that the 
veteran reported episodes of acute sinusitis, with purulent 
rhino rhea and facial pain.  He stated that he had some 
interference with nasal breathing.  However, the evaluation 
showed no purulence, crusting, ozena or polyps in either 
nasal cavity.  As such, without evidence of polyps, the 
veteran has not met the criteria for a 30 percent rating and 
the Board determines that the preponderance of the evidence 
is against the veteran's claim.  Furthermore the Board finds 
that the current 10 percent rating is the highest warranted 
during the appeal period.   Fenderson v. West 12 Vet. App. 
119 (1999).  

b)  Varicose Veins

The RO has assigned separate 10 percent ratings for the 
varicose veins for each leg in accordance with the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
part 4, Diagnostic Code 7120.  

The regulatory criteria for varicose veins were changed 
during the course of the veteran's appeal.  Where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The old law must be 
applied; however, prior to the effective date of the new law.  
The effective date of the revision is January 12, 1998.  The 
Board notes that the amended criteria may not be applied 
earlier than the effective date of January 12, 1998.  See 
VAOPGCPREC 3-2000.

In April 2000 the RO assigned separate 10 percent ratings for 
the varicose veins of each leg as permitted under the revised 
rating schedule.  The effective date was January 12, 1998, 
which is the effective date of the revisions.

Under the old rating criteria for mild varicose veins, with 
no symptoms, a noncompensable rating is warranted.  For 
bilateral or unilateral moderate varicose veins, with 
varicosities of the superficial veins below the knees, with 
symptoms of pain or cramping on exertion, a 10 percent rating 
is warranted.  For moderately severe varicose veins involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on exertion; with 
no involvement of deep circulation, a 20 percent rating is 
warranted for unilateral involvement.  For severe varicose 
veins involving superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm. in 
diameter, with marked distortion and sacculation, with edema 
and episodes of ulceration and no involvement of deep 
circulation, a 40 percent rating is warranted.  Diagnostic 
Code 7120, effective prior to January 12, 1998.

Under the revised rating criteria when there is intermittent 
edema of an extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery, a 10 percent 
rating is warranted.  When there is persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema, a 20 percent 
rating is warranted.  When there is persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulcerations, 40 percent rating is warranted.  If more than 
one extremity is involved, each extremity is to be evaluated 
separately and combined.  Diagnostic Code 7120 effective 
January 12, 1998.  

The first aspect to be discussed is whether a rating in 
excess of 10 percent is warranted under the old rating 
criteria prior to January 12, 1998.  

The evidence shows that the veteran's underwent stripping of 
the varicose veins on both legs during active duty.  However, 
at the time of the 1997 VA examination he had no specific 
symptoms except for an occasional leg cramp in the back of 
the legs when he walked.  Additionally, the examiner 
indicated that there were no objective findings.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent prior to January 12, 1998 have not 
been met.

The next aspect of this claim to be discussed is whether a 
rating in excess of 10 percent for each lower extremity is 
warranted under both the old and the new rating criteria 
effective from January 12, 1998.  During the most recent VA 
examination he stated that he occasionally noticed that his 
legs would swell.  However, the evaluation showed no edema of 
the lower extremities.  Additionally, only spider veins of 
the feet were reported.  The veteran had no complaints 
concerning the scars of the lower extremities.  

The current finding do not satisfy the criteria for a 20 
percent rating for bilateral varicose veins under the rating 
criteria in effect prior to January 12, 1998.  Furthermore, 
the current finding do not satisfy the criteria for a 20 
percent rating for the varicose veins in the right leg or 
left leg under the revised rating criteria.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Also, the 10 percent rating in effect 
for the bilateral varicose veins prior to January 12, 1998 
and the 10 percent ratings in effect of the varicose veins 
involving each lower extremity are the highest ratings 
warranted during the appeal period.  Fenderson v. West 12 
Vet. App. 119 (1999).  

c)  Hypertension

The RO has assigned a 10 percent rating for hypertension in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 7101.  

Diagnostic Code 7101 provides that when diastolic pressure is 
predominately 100 or more, or where continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a 10 percent rating is assigned.  With diastolic 
pressure predominantly 110 or more with definite symptoms, a 
20 percent rating is warranted.  38 C.F.R. § 4.104, Code 7101 
(effective prior to January 12, 1998).  

The regulatory criteria for hypertension was changed during 
the course of the veteran's appeal.  Where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The effective date of the 
revisions is January 12, 1998

Under the revised rating criteria hypertensive vascular 
disease, with diastolic pressure of predominantly 100 or 
more, or with systolic pressure predominantly 160 or more, 
or; where continuous medication is shown necessary for the 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a 10 percent rating is 
assigned.  With diastolic pressure predominantly 110 or more, 
or with systolic pressure predominantly 200 or more, a 20 
percent rating is warranted.  38 C.F.R. § 4.104, Code 7101 
(2002).

The veteran's hypertension is controlled by medication.  The 
record includes several diastolic blood pressure readings of 
100.  This is sufficient for his current 10 percent rating.  
For a higher evaluation of 20 percent; however, diastolic 
readings of predominantly 110, for both the old and new 
regulatory criteria, and systolic pressure predominantly 200 
or more, for the new regulatory criteria, must be 
demonstrated.  During the June 2000 VA examination the three 
blood pressure reading were 130/90.  The veteran has not 
manifested blood pressure readings in the ranges required for 
a higher rating under the old or revised rating criteria.  
Under these circumstances, a higher rating is not warranted.  
Also, the Board finds that the 10 percent rating is the 
highest rating warranted during the appeal period.  Fenderson 
v. West 12 Vet. App. 119 (1999).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.


ORDER

A rating in excess of 10 percent for vasomotor and allergic 
rhinitis is denied.  

A rating in excess of 10 percent for hypertension is denied.  

A rating in excess of 10 percent for bilateral varicose veins 
prior to January 12, 1998, is denied.  

A rating in excess of 10 percent for varicose veins involving 
the right lower extremity, effective from January 12, 1998, 
is denied. 

A rating in excess of 10 percent for varicose veins involving 
the left lower extremity, effective from January 12, 1998, is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

